Case 2:19-cv-02035-PKH Document 1   Filed 03/01/19 Page 1 of 7 PageID #: 1




                                                                       FILED
                                                                 US DISTRICT COURT
                                                                 WESTERN DISTRICT
                                                                   OF ARKANSAS
                                                                      Mar 1, 2019
                                                                OFFICE OF THE CLERK

                                                         2:19cv2035
Case 2:19-cv-02035-PKH Document 1   Filed 03/01/19 Page 2 of 7 PageID #: 2
Case 2:19-cv-02035-PKH Document 1   Filed 03/01/19 Page 3 of 7 PageID #: 3
Case 2:19-cv-02035-PKH Document 1   Filed 03/01/19 Page 4 of 7 PageID #: 4
Case 2:19-cv-02035-PKH Document 1   Filed 03/01/19 Page 5 of 7 PageID #: 5
Case 2:19-cv-02035-PKH Document 1   Filed 03/01/19 Page 6 of 7 PageID #: 6
Case 2:19-cv-02035-PKH Document 1   Filed 03/01/19 Page 7 of 7 PageID #: 7
